33 Ill. App.2d 10 (1961)
178 N.E.2d 414
Harriot W. Eldred, Appellee,
v.
Frankie I. Williamson, et al., Defendants. On Appeal of Frankie I. Williamson, Appellant.
Gen. No. 48,294.
Illinois Appellate Court  First District, Third Division.
October 25, 1961.
Rehearing denied November 27, 1961.
Archibald J. Carey, Jr., and James T. Horton, of Chicago, for appellants.
James D. Murphy, of Chicago (James D. Murphy, Jr., of counsel), for appellee.
(Abstract of Decision.)
Opinion by MR. PRESIDING JUSTICE McCORMICK.
Reversed and remanded with directions.
Not to be published in full.